FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-1684 Gyrodyne Company of America, Inc. (Exact name of registrant as specified in its charter) New York 11-1688021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Flowerfield, Suite 24, St. James, NY 11780 (Address and Zip Code of principal executive offices) (631) 584-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes_XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer x Non-accelerated file o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On May 10, 2013, 1,482,680 shares of the Registrant’s common stock, par value $1.00 per share, were outstanding. 1 INDEX TO QUARTERLY REPORT OF GYRODYNE COMPANY OF AMERICA, INC. QUARTER ENDED MARCH 31, 2013 Seq. Page Form 10-Q Cover 1 Index to Form 10-Q 2 PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 1A. Risk Factors 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 35 PART II - OTHER INFORMATION 35 Item 1. Legal Proceedings. 35 Item 6. Exhibits. 36 SIGNATURES 37 EXHIBIT INDEX 37 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2013 (Unaudited) December 31, REAL ESTATE Rental property: Land $ $ Building and improvements Machinery and equipment Less accumulated depreciation Land held for development: Land Land development costs Total real estate, net Cash and cash equivalents Investment in marketable securities Rent receivable, net of allowance for doubtful accounts of $73,000 and $67,000, respectively Deferred rent receivable Prepaid expenses and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred rent liability Tenant security deposits payable Pension liability Mortgage loans payable - Deferred income taxes Total Liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY: Common stock, $1 par value; authorized 4,000,000 shares; 1,723,888 shares issued; 1,482,680 shares outstanding Additional paid-in capital Accumulated other comprehensive loss ) ) Balance of undistributed income Less cost of shares of common stock held in treasury; 241,208 ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements 3 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenues Rental income $ $ Rental income - tenant reimbursements Total Expenses Rental expenses General and administrative expenses Strategic alternative expenses Depreciation Total Other Income (Expense): Interest income Interest expense ) ) Total ) Net Loss before Condemnation Expense and Provision for Income Taxes ) ) Expense on condemnation ) ) Net Loss before Provision for Income Taxes ) ) Provision for Income Taxes - - Net Loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See notes to condensed consolidated financial statements 4 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended March 31, Net loss $ ) $ ) Unrealized loss on investments ) ) Comprehensive loss $ ) $ ) See notes to condensed consolidated financial statements 5 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense Net periodic pension benefit cost (income) ) Changes in operating assets and liabilities: (Increase) decrease in assets: Rent receivable ) ) Deferred rent receivable ) Prepaid expenses and other assets ) ) Increase (decrease) in liabilities: Accounts payable ) Accrued liabilities ) Deferred rent liability Tenant security deposits ) Total adjustments Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of building improvements and equipment ) ) Land development costs ) ) Purchases of marketable securities - ) Principal repayments on investment in marketable securities Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on mortgage loans payable ) ) Loan origination fees paid - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ Taxes paid $ - See notes to condensed consolidated financial statements 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.The Company: Gyrodyne Company of America, Inc.(“Gyrodyne” or the “Company”) is a self-managed and self-administered real estate investment trust (“REIT”) formed under the laws of the State of New York.The Company manages its business as one segment.The Company’s primary business is the investment in and the acquisition, ownership and management of a geographically diverse portfolio of medical office and industrial properties and development of industrial and residential properties, located in the Northeast and mid – Atlantic regions of the United States.Substantially all of the Company’s rental properties are subject to net leases in which the tenant must reimburse Gyrodyne for a portion, all of or substantially all of the costs and/ or cost increases for utilities, insurance, repairs and maintenance, and real estate taxes.Certain leases provide that the Company is responsible for certain operating costs. As of March 31, 2013, the Company has 100% ownership in two medical office parks comprising 91,796 rentable square feet, ten of fourteen buildings in another medical office park comprising 39,329 rentable square feet and a multitenant industrial park comprising 128,586 rentable square feet. Inclusive of the industrial park, the Company has approximately 68 acres of property in St. James, New York.In addition, the Company has an estimated 9.32% limited partnership interest in Callery Judge Grove, L.P. (the “Grove”), a limited partnership, which owns an undeveloped Florida property, the “Grove Property”. The Company has qualified, and expects to continue to qualify as a REIT under Section 856(c)(1) of the Internal Revenue Code of 1986 as amended (the “Code”).Accordingly, the Company generally will not be subject to federal and state income tax, provided that we distribute at least 90% of our REIT taxable income, as defined under the Code, in the form of a dividend to our shareholders each year and comply with various other requirements.As a result of the REIT Modernization Act of 1999, the Company is permitted to participate in certain activities without jeopardizing its REIT status which would have previously been precluded, provided the Company conducts these activities through an entity that elects to be treated as a taxable REIT subsidiary (“TRS”) under the Code.The Company has one TRS, the only asset being its investment in the Grove, which will be subject to federal and state income tax on the income from these activities. 2.Basis of Quarterly Presentations: The accompanying quarterly financial statements have been prepared in conformity with accounting principles generally accepted in the United States (“GAAP”).The financial statements of the Company included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and, in the opinion of management, reflect all adjustments which are necessary to present fairly the results for the three -month periods ended March 31, 2013 and 2012. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations; however, management believes that the disclosures are adequate to make the information presented not misleading. This report should be read in conjunction with the audited financial statements and footnotes therein included in the Annual Report on Form 10-K for the year ended December 31, 2012. The results of operations for the three -month period ended March 31, 2013 are not necessarily indicative of the results to be expected for the full year. 3. Principles of Consolidation: The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All intercompany balances and transactions have been eliminated in consolidation. 4. Investment in Marketable Securities The Company determines the appropriate classification of securities at the time of purchase and reassesses the appropriateness of such classification at each reporting date. All marketable securities held by the Company have been classified as available-for-sale and, as a result, are stated at fair value, based on a pricing model that incorporates coupon type, prepayment speeds and the type of collateral backing the securities. Unrealized gains and losses on available-for-sale securities are recorded as a separate component of stockholders’ equity. Any realized gains and losses on the sale of securities, as determined on a first-in, first-out basis, will be included in the Consolidated Statements of Operations. 7 The Company reviews its investments on a regular basis to evaluate whether or not each security has experienced an other-than-temporary decline in fair value. If it is believed that an other-than-temporary decline exists, the Company will write down the investment to market value and record the related write-down in the Consolidated Statements of Operations. The historical cost and estimated fair value of investments in marketable securities available for sale as of March 31, 2013 and December 31, 2012 are as follows: Period Ended Amortized Cost Gross Unrealized Gains Fair Value March 31,2013 Mortgage-backed Securities $ $ $ December 31, 2012 Mortgage backed Securities The Company received $381,347 in principal repayments during the first quarter of 2013. The Company’s investment is in conforming agency fixed rate mortgage pass through securities (“mortgage-backed securities)”, having either AA and AAA ratings, the principal of which is fully guaranteed by agencies of the U.S. Government.At March 31, 2013 and December 31, 2012,marketable securities based on amortized cost, reflect a yield of approximately 2% and an adjusted duration of less than three years and four years, respectively.The fair value of mortgage-backed securities was estimated based on a Level 2 methodology, additional details of which are discussed further in Note 11 – Fair Value of Financial Instruments.None of the securities with an unrealized loss at March 31, 2013 and December 31, 2012 are considered to be other-than-temporarily impaired, therefore the unrealized loss was reported in the Condensed Consolidated Statement of Comprehensive Loss. 5.Earnings per Share: Basic earnings per common share are computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share give effect to stock options and warrants which are considered to be dilutive common stock equivalents.The Company does not have outstanding dilutive common stock equivalents during the periods presented.As a result, the basic and diluted earnings per share is the same.Treasury shares have been excluded from the weighted average number of shares. 6.Income Taxes: The Company files a consolidated U.S. Federal Tax Return that includes all 100% owned subsidiaries.State tax returns are filed on a consolidated or separate basis depending on the applicable laws. Deferred income tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Condemnation litigation with the State of New York concluded in June 2012 and the State remitted payment in early July 2012. The following table provides the breakdown of the condemnation proceeds received through March 31, 2013: Condemnation Gross Proceeds Income Tax Provision Gross gain from condemnation $ * $ Interest income on condemnation - Reimbursement of condemnation expenses - Total $ $ * This is in addition to the initial payment of $26,315,000 received in March of 2006 8 Deferred income tax liabilities consist of the following: March 31 December 31 Deferred Tax Liabilities: Gain on condemnation $ ) $ ) Unrealized gain on investment in Citrus Grove ) ) Net Deferred Income Taxes $ ) $ ) At March 31, 2013 and December 31, 2012, the Company’s deferred income tax liability of $61,649,000, includes a federal net built-in-gains tax of $34,057,000 assessed on the real estate portion of the condemnation proceeds related to the converted Flowerfield property pursuant to Internal Revenue Code Section 1374.This Section assesses a corporate level tax, measured at the time the Company converted to a REIT, on the built-in-gain on the Flowerfield property at the time of conversion.The remaining expense relates to a corporate level income tax on the undistributed profits of the Company. In accordance with Section 1033 of the Internal Revenue Code, the Company has deferred recognition of the gain on the condemnation of its real property for income tax purposes.During the quarter ended September 30, 2012, the Company applied for and received an additional approved IRS extension of time to replace the condemned property with like-kind property by April 30, 2014.The previous deadline was April 30, 2013.If the Company replaces the condemned property with like- kind property by April 30, 2014 (or such extended period approved by the Internal Revenue Service at its discretion), recognition of the gain is deferred until the newly acquired property is disposed of.Pending a replacement property acquisition, the Company has recorded a provision for income taxes of $61,649,000 resulting from the condemnation award.The provision for income taxes is a direct result of the gain on condemnation of its real property and would reverse into income upon the purchase of like-kind property. The Company is taxed as a REIT for federal and state income tax purposes under section 856(c)(1) of the Internal Revenue Code (the “Code”). As long as the Company qualifies for taxation as a REIT, it generally will not be subject to federal and state income tax. If the Company fails to qualify as a REIT in any taxable year, it will be subject to federal and state income tax on its taxable income at regular corporate rates. Unless entitled to relief under specific statutory provisions, the Company will also be disqualified for taxation as a REIT for the four taxable years following the year in which it loses its qualification. Even if the Company qualifies as a REIT, it may be subject to certain state and local taxes on its income and property and to federal income and excise taxes on its undistributed income. In accordance with Section 1033 of the Internal Revenue Code, the Company deferred recognition of the gain from the condemnation of its real property for income tax purposes in 2007.On June 27, 2007, June 2, 2008, and March 31, 2009 the Company acquired the Port Jefferson Professional Park, the Cortlandt Medical Center, and the Fairfax Medical Center, respectively. These purchases totaled approximately $28,805,000 and represent a reinvestment in excess of the initial condemnation proceeds of $26,315,000 in March 2006.As a result of replacing the condemned property with like kind property prior to the April 30, 2009 Internal Revenue Service imposed deadline, the recognition of the gain is deferred until the newly acquired properties are disposed of. 7. Mortgage loan Payable Mortgage loan payable are comprised of the following: March 31, (Unaudited) December 31, Mortgage payable - Port Jefferson Professional Park (a) $
